UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JING PING LI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-188-2, CA-96-1208-2)


Submitted:   January 30, 1998               Decided:   July 9, 1998


Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew Robert Sebok, Norfolk, Virginia, for Appellant. James Ash-
ford Metcalfe, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jing Ping Li seeks to appeal the district court's order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. United States v. Li, Nos. CR-92-188-2; CA-96-1208-2

(E.D. Va. July 29, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2